Citation Nr: 1047427	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1. Entitlement to an evaluation in excess of 10 percent disabling 
for coronary artery disease (heart disability) from date of 
claim, February 24, 2006 to March 25, 2008.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for a heart disability from March 25, 2008, forward.

3.  Entitlement to total disability based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

The Veteran underwent a VA examination of his heart in April 
2006.  In a handwritten note at the end of the examination 
report, the examiner indicated that the Veteran had an "exercise 
stress test 2/14/2006."  Results of that test purportedly 
revealed that the Veteran achieved 10.1 metabolic equivalents 
(METs) and a left ventricular ejection fraction of 71 percent.  
There is no such stress test of record.  The examination report 
indicated that the Veteran underwent this stress test at West 
Allis Memorial Hospital.  

Upon remand, copies of the Veteran's treatment reports from West 
Allis Memorial Hospital, to include the stress test from February 
14, 2006, should be obtained and associated with the claims file.

During an October 2010 hearing before the undersigned, the 
Veteran indicated that there were current, outstanding records 
from the Milwaukee VA Medical Center (VAMC).  The undersigned 
held the record open for 60 days to allow the Veteran to obtain 
those records and submit them to the RO.  To date, no submissions 
have been made regarding the Veteran's most recent treatment 
records from Milwaukee VAMC.  Those records should also be 
obtained upon remand.

Also during the October 2010 hearing, the Veteran, upon 
questioning from his representative, testified that he would be 
willing to report for a VA examination in order to evaluate the 
symptoms of his heart condition.  Given that the Veteran last 
underwent a VA examination of his heart in April 2006 and given 
the lack of results of a stress test, the Board finds that the 
April 2006 examination is inadequate for rating purposes and the 
Veteran should be afforded a new VA examination of his heart to 
determine the current severity of his service-connected heart 
disability.  

A medical opinion is adequate when it is based upon consideration 
of the veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, 
where existing examinations are inadequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326.

The Veteran's representative appears to state, at the October 
2010 hearing, that the Veteran would be filing a claim for TDIU.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that a request for TDIU, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).

In Comer v. Peake, the U.S. Court of Appeals for the Federal 
Circuit held that VA must consider TDIU as part of the issue of a 
proper disability rating whenever there is "cogent evidence of 
unemployability, regardless of whether [the claimant] states 
specifically that he is seeking TDIU benefits."  552 F.3d 1362, 
1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is 
clear that VA is required to consider entitlement to a rating of 
TDIU as part of an initial claim for benefits when either the 
claimant specifically requests a TDIU rating or when the record 
contains evidence of unemployability.

Here, the record appears to reflect evidence of unemployability, 
raising the issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Accordingly, the 
Veteran should be provided with appropriate notice as to how to 
substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's treatment records 
from West Allis Memorial Hospital, to 
include the stress test from February 14, 
2006, as well as the most recent 
treatment reports from Milwaukee VAMC 
pertaining to the Veteran's disability on 
appeal, and associate the records 
obtained with the claims file.  If no 
records are available, a negative reply 
should be obtained and that reply, along 
with documentation of VA's efforts to 
obtain those records, should be 
associated with the claims file.  The 
Veteran himself is asked to assist the RO 
in obtaining these records or copies of 
these alleged records.

2.	Schedule the Veteran for a VA examination 
of his heart to ascertain the current 
severity and manifestations of his heart 
disability under the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination, including a stress 
test (if needed, but not required, 
and under no circumstances should the 
health of the Veteran be placed at 
peril to perform a test).  The claims 
file must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.

The examiner should be also provided a 
full copy of this remand, and he or she 
must indicate that he or she has reviewed 
the claims file.

3.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, 
this case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.	Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of 
entitlement to TDIU.

5.	After completion of any necessary notice, 
assistance (to include obtaining 
pertinent VA treatment reports), and 
other development which may be deemed 
necessary, the RO should adjudicate the 
Veteran's claim of entitlement to TDIU in 
a separate rating action.  All 
appropriate administrative and appellate 
procedures should be followed.  This 
issue of TDIU is not before the Board 
unless the Veteran appeals the rating 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


